IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM J. MCCUTCHEN,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3016

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 14, 2015.

An appeal from the Circuit Court for Gulf County.
John L. Fishel, II, Judge.

William J. McCutchen, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., RAY, and SWANSON, JJ., CONCUR.